    Case 19-19508         Doc 40      Filed 04/18/21 Entered 04/18/21 23:09:38                  Desc Imaged
                                     Certificate of Notice Page 1 of 5
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                               Case No.: 19−19508
                                                   Chapter: 13
                                            Judge: Timothy A. Barnes

In Re:
   Eugenia Hill
   8155 S. Kenwood
   Chicago, IL 60619
Social Security / Individual Taxpayer ID No.:
   xxx−xx−7108
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on April 15, 2021




                                                         FOR THE COURT


Dated: April 16, 2021                                    Jeffrey P. Allsteadt , Clerk
                                                         United States Bankruptcy Court
           Case 19-19508                Doc 40          Filed 04/18/21 Entered 04/18/21 23:09:38                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 5
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 19-19508-TAB
Eugenia Hill                                                                                                           Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: corrinal                                                              Page 1 of 4
Date Rcvd: Apr 16, 2021                                               Form ID: ntcdsm                                                           Total Noticed: 59
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 18, 2021:
Recip ID                   Recipient Name and Address
db                     +   Eugenia Hill, 8155 S. Kenwood, Chicago, IL 60619-3414
28003801               +   5/3 Bank, PO Box 9013, Addison, TX 75001-9013
28003802               +   5/3 Bank Morgage Company, Bankruptcy Department, 5050 Kingsley Dr. 1MOBBW, Cincinnati, OH 45227-1115
28003809               +   Brandon Lefowitz, 29777 Telegraph Road, Suite 2440, Southfield, MI 48034-7667
28003814               +   CB/Ft Figure, Po Box 182789, Columbus, OH 43218-2789
28003815                   City of Chicago Dept. of Revenue, Camera Enforcement Violation, PO Box 88292, Chicago, IL 60680-1292
28003816               +   City of Chicago Parking, Department of Finance, P. O. Box 6330, Chicago, IL 60680-6330
28003817                   Commonwealth Edison-Care Center, Bankruptcy Department, PO Box 6113, Carol Stream, IL 60197-6113
28228834               +   Denise Hollis, Landlord, 8155 S. Kenwood, Chicago, IL 60619-3414
28003823               +   Fed Loan Serv, Pob 60610, Harrisburg, PA 17106-0610
28003829               +   H & R Block, 857 Rollins Road, Round Lake, IL 60073-2244
28003835                   MHC Receivables, LLC, Resurgent Capital Services, PO Box 10587, Greenville, SC 29603-0587
28003833                   Mancari Collision Center, 9300 S Kenton Ave,, Oak Lawn, IL 60453
28003834              #+   Merchants Credit Guide, 223 W. Jackson Blvd., Chicago, IL 60606-6914
28083874               +   Navient Solutions, LLC. on behalf of, Educational Credit Management Corporatio, PO BOX 16408, St. Paul, MN 55116-0408
28100804               +   PEOPLES GAS LIGHT & COKE COMPANY, 200 EAST RANDOLPH STREET, CHICAGO, ILLINOIS 60601-6433
28003837               +   Peoples Gas, Bankruptcy Department, 200 E. Randolph Street, Chicago, IL 60601-6302
28003842               +   Secretary of State, Attn: Bankruptcy Department, PO Box 7848, Madison, WI 53707-7848
28003843                   Secretary of State License Renewal, 3701 Winchester Road, Springfield, IL 62707-9700
28284478                   U.S. Department of Education, c/o FedLoan Servicing, P.O. Box 69184, Harrisburg, PA 17106-9184

TOTAL: 20

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + Email/Text: courtnotices@chi13.com
                                                                                        Apr 16 2021 23:44:00      Marilyn O Marshall, 224 South Michigan Ste 800,
                                                                                                                  Chicago, IL 60604-2503
28003808               + EDI: CINGMIDLAND.COM
                                                                                        Apr 17 2021 02:48:00      AT&T, Bankruptcy Department, 5407 Andrew
                                                                                                                  Highway, Midland, TX 79706-3615
28003803                   EDI: AFNIRECOVERY.COM
                                                                                        Apr 17 2021 02:48:00      Afni, 1310 Martin Luther King Drive, PO Box
                                                                                                                  3517, Bloomington, IL 61702-3517
28003804               + EDI: AIS.COM
                                                                                        Apr 17 2021 02:48:00      American InfoSource, 4515 N. Santa Fe Ave.,
                                                                                                                  Oklahoma City, OK 73118-7901
28003805               + Email/Text: cashnotices@gmail.com
                                                                                        Apr 16 2021 23:45:00      Americash, 880 Lee St., Suite 302, Des Plaines, IL
                                                                                                                  60016-6487
28003806               + EDI: PHINHARRIS
                                                                                        Apr 17 2021 02:48:00      Arnold Scott Harris, P.C., 111 W. Jackson Blvd.
                                                                                                                  Ste. 600, Chicago, IL 60604-3517
           Case 19-19508        Doc 40        Filed 04/18/21 Entered 04/18/21 23:09:38                             Desc Imaged
                                             Certificate of Notice Page 3 of 5
District/off: 0752-1                                          User: corrinal                                                    Page 2 of 4
Date Rcvd: Apr 16, 2021                                       Form ID: ntcdsm                                                 Total Noticed: 59
28003810           EDI: CAPITALONE.COM
                                                                          Apr 17 2021 02:48:00   Cap One, 15000 Capital One Dr, Richmond, VA
                                                                                                 23238
28003811         + EDI: CAPITALONE.COM
                                                                          Apr 17 2021 02:48:00   Cap One, 10700 Capital One Way, Richmond, VA
                                                                                                 23060-9243
28003812         + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                          Apr 17 2021 00:10:21   Capital Bank,n.a., Po Box 9224, Old Bethpage,
                                                                                                 NY 11804-9224
28098448         + EDI: AIS.COM
                                                                          Apr 17 2021 02:48:00   Capital One Bank (USA), N.A., 4515 N Santa Fe
                                                                                                 Ave, Oklahoma City, OK 73118-7901
28003813         + EDI: CAPITALONE.COM
                                                                          Apr 17 2021 02:48:00   Capital One Bank USA NA, 10700 Capital One
                                                                                                 Way, Richmond, VA 23060-9243
28056630         + EDI: PHINHARRIS
                                                                          Apr 17 2021 02:48:00   City Of Chicago Department of Finance, C/O
                                                                                                 Arnold Scott Harris P.C., 111 W Jackson Blvd
                                                                                                 Suite 600, Chicago, IL 60604-3517
28079566         + Email/Text: comedbankruptcygroup@exeloncorp.com
                                                                          Apr 16 2021 23:45:00   Commonwealth Edison Company, Bankruptcy
                                                                                                 Department, 1919 Swift Drive, Oak Brook, IL
                                                                                                 60523-1502
28003818         + EDI: CCS.COM
                                                                          Apr 17 2021 02:48:00   Credit Collection Serv, 725 Canton St, Norwood,
                                                                                                 MA 02062-2679
28003819         + Email/PDF: creditonebknotifications@resurgent.com
                                                                          Apr 17 2021 00:04:37   Credit One, Bankrupcty Department, PO Box
                                                                                                 98873, Las Vegas, NV 89193-8873
28003820         + Email/Text: group_legal@creditunion1.org
                                                                          Apr 16 2021 23:45:00   Credit Union 1, 200 E Champaign Ave, Rantoul,
                                                                                                 IL 61866-2940
28003822           EDI: DIRECTV.COM
                                                                          Apr 17 2021 02:48:00   DirecTV, 2230 E. Imperial Hwy., El Segundo, CA
                                                                                                 90245
28003825           EDI: BLUESTEM
                                                                          Apr 17 2021 02:48:00   FINGERHUT/WEBBANK, 6250 Ridgewood Rd.,
                                                                                                 Saint Cloud, MN 56303-0820
28003824           EDI: BLUESTEM
                                                                          Apr 17 2021 02:48:00   Fingerhut, PO Box 1250, Saint Cloud, MN
                                                                                                 56395-1250
28003826           EDI: AMINFOFP.COM
                                                                          Apr 17 2021 02:48:00   First Premier, 3820 N. Louise Ave., Sioux Falls,
                                                                                                 SD 57107-0145
28088363           Email/Text: bankruptcy@glsllc.com
                                                                          Apr 16 2021 23:44:00   Global Lending Services LLC, 1200 Brookfield
                                                                                                 Blvd Ste 300, Greenville, South Carolina 29603
28003828           Email/Text: Check.bksupport@globalpay.com
                                                                          Apr 16 2021 23:44:00   Global Payments Check, Po Box 59371, Chicago,
                                                                                                 IL 60659
28003830         + EDI: PHINHARRIS
                                                                          Apr 17 2021 02:48:00   Harris & Harris, Ltd, 111 West Jackson Blvd,
                                                                                                 Suite 400, Chicago, IL 60604-4135
28003831           EDI: JEFFERSONCAP.COM
                                                                          Apr 17 2021 02:48:00   Jeffersncp (Jefferson Capital Syste, Bankruptcy
                                                                                                 Department, 16 McLeland Rd., Saint Cloud, MN
                                                                                                 56303
28003832         + Email/PDF: resurgentbknotifications@resurgent.com
                                                                          Apr 17 2021 00:10:46   LVNV Funding, PO Box 10587, Greenville, SC
                                                                                                 29603-0587
28017123           Email/PDF: resurgentbknotifications@resurgent.com
                                                                          Apr 17 2021 00:16:57   LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                 PO Box 10587, Greenville, SC 29603-0587
28003836         + EDI: NAVIENTFKASMSERV.COM
                                                                          Apr 17 2021 02:48:00   Navient, Po Box 9500, Wilkes Barre, PA
                                                                                                 18773-9500
28122551           EDI: PRA.COM
                                                                          Apr 17 2021 02:48:00   Portfolio Recovery Associates, LLC, C/O Capital
                                                                                                 One Bank (usa), N.a., POB 41067, Norfolk VA
                                                                                                 23541
28003838         + EDI: PRA.COM
                                                                          Apr 17 2021 02:48:00   Portfolio Recov Assoc, 120 Corporate Blvd Ste
                                                                                                 100, Norfolk, VA 23502-4952
28044178         + EDI: JEFFERSONCAP.COM
                                                                          Apr 17 2021 02:48:00   Premier Bankcard, Llc, Jefferson Capital Systems
                                                                                                 LLC Assignee, Po Box 7999, Saint Cloud Mn
           Case 19-19508              Doc 40         Filed 04/18/21 Entered 04/18/21 23:09:38                                Desc Imaged
                                                    Certificate of Notice Page 4 of 5
District/off: 0752-1                                               User: corrinal                                                         Page 3 of 4
Date Rcvd: Apr 16, 2021                                            Form ID: ntcdsm                                                      Total Noticed: 59
                                                                                                            56302-7999
28003839              + Email/Text: ecfbankruptcy@progleasing.com
                                                                                   Apr 16 2021 23:45:00     Progressive Leasing, 256 W Data Drive, Draper,
                                                                                                            UT 84020-2315
28089919              + Email/Text: ecfbankruptcy@progleasing.com
                                                                                   Apr 16 2021 23:45:00     Progressive Leasing, 256 West Data Drive,
                                                                                                            Draper, UT 84020-2315
28189887                 EDI: Q3G.COM
                                                                                   Apr 17 2021 02:48:00     Quantum3 Group LLC as agent for, Comenity
                                                                                                            Bank, PO Box 788, Kirkland, WA 98083-0788
28003841                 Email/Text: bk@rgsfinancial.com
                                                                                   Apr 16 2021 23:44:00     RGS Financial, PO Box 852039, Richardson, TX
                                                                                                            75085-2039
28003840                 Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Apr 17 2021 00:10:45     Resurgent Capital Service, PO Box 10587,
                                                                                                            Greenville, SC 29603-0587
28164211                 EDI: AISSPRINT
                                                                                   Apr 17 2021 02:48:00     Sprint Corp, Attention Bankruptcy, PO Box 7949,
                                                                                                            Overland Park, KS 66207-0949
28003845                 EDI: AISSPRINT
                                                                                   Apr 17 2021 02:48:00     Sprint Nextel Correspondence, Attn: Bankruptcy
                                                                                                            Dept., PO BOX 7949, Overland Park, KS 66207
28003844              + EDI: SWCR.COM
                                                                                   Apr 17 2021 02:48:00     Southwest Credit Syste, 4120 International Pkwy,
                                                                                                            Carrollton, TX 75007-1958
28003846              + EDI: VERIZONCOMB.COM
                                                                                   Apr 17 2021 02:48:00     Verizon Wireless, Bankruptcy Department, 500
                                                                                                            Technology Drive, Ste 550, Weldon Spring, MO
                                                                                                            63304-2225

TOTAL: 39


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
28003821         *+            Credit Union 1, 200 E. Champaign Ave., Rantoul, IL 61866-2940
28097719         *P++          GLOBAL LENDING SERVICES LLC, 1200 BROOKFIELD BLVD STE 300, GREENVILLE SC 29607-6583, address filed
                               with court:, Global Lending Services LLC, 1200 Brookfield Blvd Ste 300, Greenville, South Carolina 29603
28003807         ##            Ashford University, 1310 19TH AVE NW, Clinton, IA 52732-2752
28003827         ##+           Global Lending Service, 5 Concourse Pkwy, Atlanta, GA 30328-7104

TOTAL: 0 Undeliverable, 2 Duplicate, 2 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 18, 2021                                         Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 15, 2021 at the address(es) listed below:
Name                             Email Address
David M Siegel
                                 on behalf of Debtor 1 Eugenia Hill davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com
           Case 19-19508      Doc 40        Filed 04/18/21 Entered 04/18/21 23:09:38                           Desc Imaged
                                           Certificate of Notice Page 5 of 5
District/off: 0752-1                                    User: corrinal                                                     Page 4 of 4
Date Rcvd: Apr 16, 2021                                 Form ID: ntcdsm                                                  Total Noticed: 59
Marilyn O Marshall
                          courtdocs@chi13.com

Patrick S Layng
                          USTPRegion11.ES.ECF@usdoj.gov

Terri M Long
                          on behalf of Creditor Global Lending Services LLC bkpleadingsNORTHERN@il.cslegal.com Courts@tmlong.com


TOTAL: 4
